—Appeal by the People from an order of the Supreme Court, Queens County (Finnegan, J.), dated September 16, 1997, which granted the defendant’s motion pursuant to CPL 440.10 (1) (f) to set aside a jury verdict convicting him of the crime of criminal sale of a controlled substance in the third degree, on the ground that the defendant received ineffective assistance of trial counsel, and granted a new trial.
Ordered that the order is affirmed.
The determination of the trial court was proper (see, People v Castaneda, 189 AD2d 890; People v Miller, 144 AD2d 867). Ritter, J. P., Thompson, Goldstein and McGinity, JJ., concur.